  Case 13-31815         Doc 35     Filed 01/07/19 Entered 01/07/19 10:38:56              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31815
         Michelle Ann Phipps

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/09/2013.

         2) The plan was confirmed on 11/05/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/05/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,925.00.

         10) Amount of unsecured claims discharged without payment: $82,849.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31815       Doc 35        Filed 01/07/19 Entered 01/07/19 10:38:56                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $36,010.00
       Less amount refunded to debtor                              $9.98

NET RECEIPTS:                                                                                   $36,000.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,567.16
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,567.16

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE AMERICA                  Unsecured         600.00           NA              NA            0.00        0.00
AT T MIDWEST                     Unsecured         236.00           NA              NA            0.00        0.00
Cheetah Gym-Bucktown             Unsecured         926.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00           NA              NA            0.00        0.00
CREDIT UNION 1                   Secured       15,000.00     17,525.00        15,000.00     15,000.00    1,451.01
CREDIT UNION 1                   Unsecured     15,000.00         835.92        3,360.92        524.51         0.00
Dominick's                       Unsecured         250.00           NA              NA            0.00        0.00
Everest Cash Advance             Unsecured         300.00           NA              NA            0.00        0.00
Fleet Marketing                  Unsecured         500.00           NA              NA            0.00        0.00
Golden Valley Lending            Unsecured         315.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Priority           50.00           NA              NA            0.00        0.00
Insure on the Spot               Unsecured         250.00           NA              NA            0.00        0.00
MBB                              Unsecured         132.00           NA              NA            0.00        0.00
Money Loans Quick                Unsecured         925.00           NA              NA            0.00        0.00
North Cash                       Unsecured         300.00           NA              NA            0.00        0.00
QVC                              Unsecured         275.00           NA              NA            0.00        0.00
SOCIAL SECURITY ADMINISTRATION   Unsecured     84,000.00     82,157.80        82,157.80     12,821.64         0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00            NA              NA            0.00        0.00
US BANK NA                       Unsecured         200.00        550.00          550.00          85.83        0.00
US BANK NA                       Unsecured            NA         996.75          996.75        155.59         0.00
US BANK NA                       Unsecured            NA         550.00            0.00           0.00        0.00
US DEPT OF ED SALLIE MAE         Unsecured      3,000.00       2,526.47        2,526.47        394.28         0.00
West River Cash                  Unsecured         130.00           NA              NA            0.00        0.00
ZINGO CASH                       Unsecured         600.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-31815         Doc 35      Filed 01/07/19 Entered 01/07/19 10:38:56                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,000.00         $15,000.00         $1,451.01
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,000.00         $15,000.00         $1,451.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $89,591.94         $13,981.85              $0.00


Disbursements:

         Expenses of Administration                             $5,567.16
         Disbursements to Creditors                            $30,432.86

TOTAL DISBURSEMENTS :                                                                      $36,000.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
